PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/960,187
Filing Date: 23 Apr 2018
Appellant(s): Wetsch et al.



__________________
Gunjan Agarwal
FOX ROTHSCHILD LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A.	Claims 1-19, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
See Office action, mailed 17 April 2020, pages 2-5.
B.	Claims 1-19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
See Office action, mailed 17 April 2020, pages 5-8.
C.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kempster et al. (US 2006/0197315).
See Office action, mailed 17 April 2020, pages 11-13.
D.	Claims 1-19, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,950,491 in view of Sperry et al. (US 7,220,476). 
See Office action, mailed 17 April 2020, pages 8-11.



(2) Response to Argument
	Regarding rejection A. Rejection under 35 USC 112(a), appellant argues beginning on page 10 of the Brief that the term “resiliently” is adequately described in the specification.
The issue here is one of new matter, and whether or not the use of certain terminology recited in the claims fails to find support in the disclosure, as originally filed.  The present application is a continuation of application 14/678,718, which is the disclosure, as originally filed.
When reviewing the claimed subject matter the term “resiliently” is recited, but the written description fails to expressly make use of the term.  
Appellant argues that the term “resiliently” describes a characteristic of at least a portion of the nozzle, and it finds support throughout the application as filed. Specifically, contrary to the Office’s assertions, the specification clearly discloses a portion of the nozzle that maintains its general shape and direction (i.e., the portion is resilient).
However, a portion of the nozzle that maintains its general shape and direction (i.e., the portion is resilient) is incorrect, and would not be “resilient” rather it would be “flexible”.
Appellant argues that the specification describes an embodiment that may be a coiled wire such as a spring.  That the dictionary definition of a spring is “an elastic body or device that recovers its original shape when released after being distorted.”  Resilient has the definition of an object “able to recoil or spring back into shape after bending, stretching, or being compressed,” as does a spring.  

In response to these arguments, it is pointed out that the term “resilient” does not appear anywhere in the disclosure, as originally filed.  The present application is a continuation of application 14/678,718, so the parent application is deemed to be the originally filed disclosure.  Since the word “resiliently” does not appear in the originally filed disclosure, there is no express support for the term “resiliently”.  
Therefore, the claimed subject matter does not comply with the written description requirement because a person having ordinary skill in the art would not consider the specification as providing express support for the term “resiliently.”
As to concerns of implicit support for the term, that is, is the term “resiliently” capable of being understood from something else though unexpressed, it is pointed out that appellant in the Summary of Claimed Subject Matter states that at least a portion of the nozzle is resilient and flexible to allow the longitudinal axis of the elongated portion to bend resiliently in a transverse, vertical, or combined direction to accommodate variable positions of the flexible structure being fed onto the nozzle. See id. at [0045] - [0046] and FIGS. 3D-3F (“In one example, the flexible member 153 may 
However, appellant in the statement and argument is using the term itself to argue that the term has implicit support.  In this statement and in the specification, appellant is incapable of pointing out how the term “resiliently” is capable of being understood from something else though unexpressed.  In the disclosure, the term flexible is use frequently, but the term “resiliently” is not.  The disclosure describes that the “flexible member 153 may be sufficiently flexible such that it can bend or deform in order to improve alignment” and “flexible member 153 may also be sufficiently rigid such that the flexible member 153 maintains its general shape and direction.”  The disclosure also describes that “the flexible member 153 may deflect and adapt to the orientation of the inflation opening 116 such that the inflation channel 114 slides more easily over the nozzle 140. Similarly, if during operation the flexible structure 100 drifts out of alignment, the flexible member 153 may deflect and adapt to the orientation of the inflation channel 114.”  
The disclosure therefore teaches that the flexible member is flexible because it may bend or deform, that it may deflect and adapt to the orientation of the inflation channel.  There is no teaching in the written description that the nozzle rebounds or recovers quickly to its original orientation, which is a characteristic of an object that is resilient.  This is what would need to be taught in order for a skilled artisan to implicitly understand that the nozzle is resilient, i.e., for it to be understood from something else though unexpressed.
implicit support for the term “resiliently”
Additionally, there is no inherent support for the claimed subject matter.  Appellant argues that the subject matter describe in paragraph 46 of the written description states that the “the flexible member 153 may be a coiled wire such as a spring which extends from the nozzle base 144 to the tip 142” and thus the claimed subject matter is inherently taught because a skilled artisan knows that a spring is resilient. Appellant argues that the specification describes an embodiment that may be a coiled wire such as a spring, and that the dictionary definition of a spring is “an elastic body or device that recovers its original shape when released after being distorted.”  Resilient has the definition of an object “able to recoil or spring back into shape after bending, stretching, or being compressed,” as does a spring.  Thus, the term “resiliently” as used in the claimed subject matter is inherently taught by the disclosure.
The written description is not describing a resilient object.  A person having ordinary skill in the art would be taught that the nozzle may include as a portion a coiled wire such as a spring.  There may be instances where a spring may be flexible and perhaps even resilient, but not all springs are resilient.  A skilled artisan would not necessarily be taught that the nozzle is resiliently flexible even though a portion of the nozzle may include a coiled wire such as a spring.  For a feature or characteristic to be an inherent feature or characteristic it must be that way and only that way.  If the feature or characteristic can be something else or something different, then the feature or characteristic is not an inherent feature or characteristic.  
Inherency, however, may not be established by probabilities or possibilities.”  See MPEP 2163.07(a):
By disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it. The application may later be amended to recite the function, theory or advantage without introducing prohibited new matter. In re Reynolds, 443 F.2d 384, 170 USPQ 94 (CCPA 1971); In re Smythe, 480 F. 2d 1376, 178 USPQ 279 (CCPA 1973); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties." (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987))). "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted).

Therefore, the claimed subject matter does not comply with the written description requirement because a person having ordinary skill in the art would not considered the specification as providing inherent support for the term “resiliently”
The choice of words used in the written description and the claims do not have to be identical, but the claimed subject matter must be supported by the originally filed disclosure.  Appellant relies on the use of the dictionary in the arguments, and it is additionally important to point out that the term at issue is not “spring” but rather “resiliently”.  The term “flexible” and the term “resilient” do not mean the same thing and they each have a different definition.  They are different words with different meanings and have different uses in the English language.

	In both, the dictionary teaches the following:
RESILIENT implies the ability to recover shape quickly when the deforming force or pressure is removed.
FLEXIBLE applies to something which may or may not be resilient or elastic but which can be bent or folded without breaking.
Thus, even the dictionary clearly states that flexible applies to something which may or may not be resilient.

    PNG
    media_image2.png
    302
    772
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    329
    799
    media_image3.png
    Greyscale

express support for such claimed subject matter.  The skilled artisan will then look for implicit support of the claimed subject matter, i.e. can the claimed subject matter be understood from something else though unexpressed, and the skilled artisan will find no implicit support for such.  Finally, the skilled artisan will not be able to consider the claimed subject matter to be inherently supported because the claimed subject matter is not a permanent, essential, or characteristic attribute, because the feature, a coil wire such as a spring, for which appellant argues is inherently resilient is not necessarily resilient.  
This is why the claimed subject matter fails to comply with the written description requirement, as the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	

Regarding rejection B. Rejection under 35 USC 112(b), appellant argues beginning on page 13 of the Brief that the term “resiliently” is the term “resiliently” is neither vague nor indefinite.
Appellant argues that a person of skill in the art would understand that in view of Appellant’s specification and the dictionary the meaning of the term, “resiliently” refers to a property that the corresponding structure can return to an original shape after being flexed, bent or otherwise distorted. And, the structure intended to be covered by the recitation is the flexible member 153 which can be a spring.  However, the 112(a) rejection raises an issue as to whether or not there is support for the claimed subject matter, specifically the terminology “resiliently” as well as “resiliently flexible,” and since the terminology is viewed as new matter it is clear that the subject matter is also vague and indefinite for the reasons stated in the rejection.  
The Office is indicating that since the written description does not set forth anything about a resilient or resiliently flexible nozzle portion as discussed in the rejection, the subject matter of the claim is vague and indefinite because it is unclear from the specification, as originally filed, as to what is meant by the recitations and what structure is intended to be covered by the recitations. The Office is not stating that the term "resiliently" is not understood. No structure which is resiliently flexible has been described in the written description, and thus the claimed subject matter is vague and indefinite.
Appellant also argues that an example disclosed structure is a spring that is inherently known to possess the property of being resilient or being able to return to its original shape after being deformed or distorted. In fact, dependent claim 3 (and 
However, these features as discussed above concerning the 35 USC 112(a) rejection are not considered to be inherent, and thus if the claim language is trying to describe a feature or property which the disclosed structure does not possess, than it is reasonable to view the claim language as being vague or indefinite.
As concerns the Office holding that the terminology “resiliently flexible” is ambiguous and unascertainable, appellant argues that it is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. As mentioned, in light of the description of use of the spring in the flexible portion of the nozzle, a person of skill in the art will have no trouble ascertaining the meaning of the phrase “resiliently flexible” as something that is both resilient (i.e., retains its shape upon deformation) as well as flexible (i.e., can be bent without breaking).
In response to this argument it is noted that the appellant has provided no evidence of the claim terminology as it is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  Additionally, the terminology is not simply “resilient” and “flexible” but “resiliently flexible.”  Since that terminology is not defined in the specification, the reliance on a dictionary is questionable as there is no definition for phrases in the dictionary, but only individual words.

In response to this argument the holding that the terminology “resiliently flexible” is indefinite relative terminology is proper when the subject matter of the claim is attempting to define a property or something that is subjective in a manner that cannot be determined from the written description because the subject matter is directed to new matter.

It is noted that the rejection of claim 22 under 35 USC 112(b) has not been addressed in the brief.
Accordingly, the rejection of the claims under 35 USC 112(b) is deemed proper.
	

Regarding rejection C. Rejection of claim 20 under 35 USC 102, appellant argues beginning on page 14 of the Brief that the Kempster fails to disclose, expressly or inherently, at least certain features of the claim.
Appellant argues that Kempster fails to disclose a nozzle including: an elongated portion having a longitudinal axis aimed generally longitudinally and configured for reception in an inflation channel that extends through the flexible structure, the elongated portion including...a flexible portion including a spring extending from the base and being flexible to adapt to variation in a feed angle and a feed direction of the flexible structure.
However, the office action mailed 17 April 2020 as well as the advisory action mailed 27 July 2020 addressed these arguments.  
The Kempster reference teaches a nozzle (14, 30) including an elongated portion having a longitudinal axis aimed generally longitudinally and configured for reception in an inflation channel that extends through the flexible structure (fig. 3, the recitation "configured for reception in an inflation channel that extends through the flexible structure" is merely an intended use statement and is fully capable of being performed by the nozzle structure of Kempster et al.).  It is pointed out that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).   In this instance, the recitation does not require any particular structural configuration or define any structure which is not already found in Kempster.  It does not matter that Kempster discloses a tube as the intended structure to be filled, or that there is Kalman v. Kimberly-Clark Corp., 218 USPQ 781.  Anticipation under 35 USC 102 is established when a single prior art reference discloses, either expressly or under the principles of inherency, each and every element of a claimed invention.  RCA Corp. v. Applied Digital Data Systems, Inc., 221 USPQ 385. 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See, e.g., In re Schreiber, 128 F.3d at 1477-78. Thus, the mere recitation of the material or article intended to be worked upon by the apparatus being claimed does not impart patentability to the claims. See e.g., In re Otto, 312 F.2d 937, 940 (CCPA 1963); In re Lampert, 245 F.2d 253, 256 (CCPA 1957); In re Rishoi, 197 F.2d 342, 345 (CCPA 1952). 

The argument, at page 16, that Kempster has structure for accomplishing certain operations and that Kempster discourages the use of a nozzle that pierces and injects air into a tube of film are irrelevant to the issue of anticipation in this instance.
A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. Verdegaal Bros., Inc. v. Union Oil Co. of Cal., 814 F.2d 628, 631 (Fed. Cir. 1987). These elements must be arranged as in the claim under review but this is not an ipsissimis verbis test. In re Bond, 910 F.2d 831, 832 (Fed. Cir. 1990).

In this instance the Office has pointed out how each and every element and limitation set forth in claim 20 is found in the Kempster reference.
The PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant's specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997). Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim. In re Prater, 415 F.2d 1393, 1404-05, (CCPA 1969). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993).


However, in response to these arguments, it is pointed out that from paragraphs 6 and 7 of Kempster it is taught that "tube may be supplied to the sealing station from a supply station. The supply station may be arranged to maintain a passage through the tube. The supply station may include a hollow member such as a tubular member around which the tube is located. The air that is arranged to be trapped between two spaced seals may be arranged to pass through the interior of the hollow member …,” and from paragraph 12 Kempster, it is taught that "During mounting of the supply station, the supply station may be arranged to partially engage with the apparatus and move in at least one axial direction with respect to the elongate axis of the tube and preferably in two axial directions when so engaged, either or both of which axial directions of movement may be against a resilient bias or with a resilient bias with for instance, movement in one axial direction being against the resilient bias and movement in the other axial direction being with the resilient bias. The resilient bias may comprise 
Appellant argues that “none of the parts in Kempster are flexible to adapt to variation in a feed angle and a feed direction of the flexible structure.” However, such is not relevant since not all of the elements of Kempster need be flexible, and clearly the spring 22 is flexible, i.e. the flexible portion includes a spring 22.
Appellant argues that “there is no description in Kempster that the spring 22 can adapt to the variation in feed angle/feed direction of the plastic film.” However, there is no requirement that the reference use the same words or recite an identical function.  As was pointed out the Kempster structure is fully able to perform the function set forth in the claim. 
Appellant argues that “since the spring 22 is located at the downstream end of the cylinder 14 onto which the plastic film is mounted as a bunched up tube, the spring never comes in contact with the plastic film and/or cannot be affected by the feed angle/feed direction of the plastic film, as required by claim 20.”  However, the exact or particular location of the spring is not set forth in the claim, nor does not the claim require that the spring come in contact with the plastic film and/or cannot be affected by the feed angle/feed direction of the plastic film.

Regarding rejection D. The Office improperly rejected of claims 1-19, 21, and 22 on the ground of nonstatutory double patenting.
Appellant argues that this rejection is improper because the claims of an application can be rejected for obviousness-type double patenting in view of claims of patents or applications that have at least one common inventor, that are commonly assigned/owned or non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. §103(c)(2)(3). If none of these touchstones exists, then the rejection is prima facie improper. Here, the Sperry reference is neither commonly owned/assigned nor subject to a joint research agreement with the current application, making the rejection improper.
In response to this argument it is pointed out that the nonstatutory obviousness-type double patenting rejection was made based on the claims of the US patent 9,950,491 in view of Sperry et al. (US 7,220,476).  
The 9,950,491 patent is based on the parent application 14/678,718, and is commonly owned.
There is no requirement for in nonstatutory obviousness-type double patenting rejection that the secondary reference to Sperry et al. be commonly owned.
A nonstatutory double patenting rejection is similar to a 35 USC 103 rejection and the analysis in determining the obviousness of the claims is similar to the analysis done in any 35 USC 103 rejection.  A nonstatutory double patenting rejection of the claims of the application is based on the claims of the patent, and may rely on other prior art when determining obviousness, as is similarly done under 35 U.S.C. 103.

804    Definition of Double Patenting 
The doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. The public policy behind this doctrine is that:
The public should . . . be able to act on the assumption that upon the expiration of the patent it will be free to use not only the invention claimed in the patent but also modifications or variants which would have been obvious to those of ordinary skill in the art at the time the invention was made, taking into account the skill in the art and prior art other than the invention claimed in the issued patent. 
In re Zickendraht, 319 F.2d 225, 232, 138 USPQ 22, 27 (CCPA 1963) (Rich, J., concurring). Double patenting results when the right to exclude granted by a first patent is unjustly extended by the grant of a later issued patent or patents. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982).
II.    REQUIREMENTS OF A DOUBLE PATENTING REJECTION (INCLUDING PROVISIONAL REJECTIONS)
	B.    Nonstatutory Double Patenting
	2.    Obviousness Analysis
A nonstatutory double patenting rejection, if not based on an anticipation rationale or an "unjustified timewise extension" rationale, is "analogous to [a failure to meet] the nonobviousness requirement of 35 U.S.C. 103 " except that the patent disclosure principally underlying the double patenting rejection is not considered prior art. In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
In view of the similarities, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103  should typically be considered when making a nonstatutory double patenting analysis based on "obviousness
(A) Determine the scope and content of a patent claim relative to a claim in the application at issue;
(B) Determine the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue;
(C) Determine the level of ordinary skill in the pertinent art; and 
(D) Evaluate any objective indicia of nonobviousness.
Any nonstatutory double patenting rejection made under the obviousness analysis should make clear:
(A) The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the patent.


Respectfully submitted,
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        16 February 2021

Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        


FOX ROTHSCHILD LLP997 LENOX DRIVELAWRENCEVILLE NJ NEW JERSEY 08648

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.